           Case 1:12-cr-00841-RA Document 30 Filed 06/08/20 Page 1 of 1
                                                             USDC-SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                 DOC#:
SOUTHERN DISTRICT OF NEW YORK                                DATE FILED: 6/8/2020


 UNITED STATES OF AMERICA,
                                                               No. 12-CR-841
                                  v.
                                                                  ORDER
                    JOSE LAZALA,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         The VOSR is scheduled for June 8, 2020 at 2:30 p.m. The parties shall use the

following dial-in information:

         Dial-In Number:888-363-4749

         Access Code: 1015508



SO ORDERED.

Dated:     June 8, 2020
           New York, New York

                                              Ronnie Abrams
                                              United States District Judge
